1
2
3
4
5
6
7
8
9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
     MEER JAN, on her own behalf and                Case No. 2:19-cv-01459-TLN-KJN
12   on behalf of all others similarly
     situated,                                      ORDER RE: DEFENDANT’S
13                                                  JOINT STIPULATION TO
                        Plaintiffs,                 TRANSFER VENUE TO THE
14                                                  CENTRAL DISTRICT OF
                vs.                                 CALIFORNIA, WESTERN
15                                                  DIVISION – LOS ANGELES
     LABORATORY CORPORATION
16   OF AMERICA, a Delaware
     Corporation; and DOES 1 through
17   100, inclusive,
18                      Defendants.
19
20
                Having reviewed the Joint Stipulation filed jointly by the parties, the Court
21
     hereby orders that the above captioned action be transferred to the Central District
22
     of California, Western Division – Los Angeles.
23
24
                IT IS SO ORDERED.
25
26
     Dated: August 22, 2019
27                                                         Troy L. Nunley
                                                           United States District Judge
28
     4842-0580-3682.1


                 ORDER RE: DEFENDANT’S JOINT STIPULATION TO TRANSFER VENUE
